Citation Nr: 0019797	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  99-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
fracture.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for cervical and lumbar 
spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  

This appeal arises from a December 1997 rating decision of 
the RO in Pittsburgh, Pennsylvania, which denied service 
connection for residuals of a head injury to include 
headaches, a fractured nose, a scar and sinusitis, and for a 
back disability.  The veteran timely appealed these 
determinations to the Board of Veterans' Appeals (Board).  
After a thorough review of the claims file and the veteran's 
contentions, the Board finds that the issues on appeal are 
best characterized as on the title page of this 
decision/remand.  

In September 1999, the veteran submitted a VA form noting his 
scheduled dental treatment in February 1948.  Attached to 
this form was a handwritten note indicating that he had 
received VA treatment for a partial plate and other defective 
teeth that were the result of an in-service accident.  A 
review of the claims file indicates that the veteran was 
awarded service connection for a number of teeth in a rating 
decision of November 1947.  It is unclear from the veteran's 
note in September 1999 what action he wished to be taken by 
the VA based on this information, i.e. whether he wished to 
file a claim for service connection for additional teeth or 
for compensation for his service-connected dental disorders.  
This matter is referred to the RO for appropriate action, to 
include clarification.

A VA examiner opined in May 1999 that the veteran's nasal 
obstruction secondary to a nasal fracture may have 
contributed to his mild sleep apnea.  Given the favorable 
action herein, the Board finds that this opinion raises the 
issue of secondary service connection for sleep apnea.  This 
matter also is referred to the RO for appropriate action .

FINDINGS OF FACT

1.  The veteran apparently sustained injuries in a jeep 
accident during his military service in June 1943.  Medical 
records of this accident and the veteran's treatment are 
presumed to have been destroyed.

2.  The veteran has asserted experiencing a head injury, 
resulting in a fractured nose, and injuring, among other 
things, his back during his in-service accident.  

3.  There is competent medical evidence that appears to 
suggest a nexus between the alleged nose fracture in service 
and a deviated septum with an obstructed left nasal passage, 
a scar on the nose, and sinusitis. 

4.  There is no competent evidence of a nexus between any 
incident of service, to include an alleged head injury 
therein, and a current headache disorder.

5.  There is private medical opinion suggesting at least the 
possibility of a nexus between the veteran's claimed in-
service back injury and current disability affecting his 
lumbar and cervical spine.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a nose 
fracture is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for headaches.  38 U.S.C.A. § 5107(a) 
(West 1991).

3. The claim for service connection for a cervical and lumbar 
spine disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the United States 
Army with Battery D, 894th Anti-aircraft Artillery during 
World War II.  His DD-214 reflects an occupational specialty 
of "A A Crewman;" that he participated in battles and 
campaigns in Tunisia, Naples, Foggia, Room, Arno, Southern 
France, Rhineland, and Central Europe; and that he received a 
European-African-Middle Eastern Service Medal with six bronze 
stars 

Reports of the veteran's entrance and separation examinations 
from the military were received in June 1947 in connection 
with the veteran's claim for dental treatment.  Attached to 
these records was a response from the U. S. Army that the 
veteran's alleged treatment records were not available.  
Neither the entrance nor separation examination reports noted 
any abnormalities or defects associated with the veteran's 
head, nose, back, musculoskeletal system, or neurological 
system; and the separation report notes that the veteran had 
not received any injuries during his military service.

In September 1997, the veteran filed his current claims for 
service connection.  After a request for the veteran's 
service medical records, the National Personnel Records 
Center (NPRC) responded in November 1997 that there were no 
medical records on file.  It was determined that his service 
records may have been destroyed in a previous fire at the 
NPRC.  The NPRC further noted that his medical records could 
not be reconstructed and that there were no U. S. Army 
Surgeon General's Office (SGO) records concerning the 
veteran.

The veteran submitted a letter in April 1998 in which he 
claimed he had been involved in a motor vehicle accident on 
June 26, 1943.  He alleged that he and a group of soldiers 
were riding at night in a jeep when their lights failed.  The 
veteran asserted that the jeep crashed and resulted in him 
sustaining a head injury and being knocked unconscious.  He 
was then hospitalized until July 4, 1943, when he was 
released to his unit.  The veteran claimed that these event 
were noted in his diaries he had taken during World War II.  
In a separate undated statement, the veteran alleged that he 
had been trapped underneath the jeep in June 1943 and 
sustained injuries to his nose, back, legs, and knees.  He 
also claimed that this injury had led to his current 
headaches and sinus problems.

In a March 1999 letter, James J. Schofield, a private 
chiropractor, noted the veteran's medical history to include 
a low back injury during a motor vehicle accident in June 
1943.  He also noted that the veteran had experienced 
numerous episodes of low back pain over the years.  A letter 
from Rajeshwar D. Kapoor, M.D., dated in May 1999, noted that 
the veteran suffered with degenerative joint disease of the 
spine and that this condition "may be possibly related" to 
his remote in-service accident.

During his hearing on appeal in May 1999, the veteran 
provided testimony regarding his in-service accident and 
subsequent hospitalization similar to that noted in his 
previous written statements.  He claimed that during this 
hospitalization he was shown his swollen nose in a mirror and 
told by the staff that it had been broken.  He claimed he was 
then treated for a head injury, but his legs and back ached.  
The veteran alleged that he did not complain about his legs 
and back so that he could get sent back to his unit because 
of the poor conditions of the hospitals he was assigned to.  
The veteran contended that he was involved in combat at the 
time of his jeep accident and this incident should be 
considered under the provisions of 38 U.S.C.A. § 1154(b).

In late May 1999, the veteran submitted a U. S. Army letter 
dated on June 23, 1943.  This letter was addressed to the 
veteran in care of the Italian Colonial Civil Hospital in 
Tunis.  He was informed that a Line of Duty Board was going 
to be convened to investigate the circumstances of his injury 
on June 23, 1943.  The veteran also submitted a lay statement 
from a former fellow soldier.  This individual reported that 
he had known the veteran at the time he was involved in a 
jeep overturning.  He recalled that an officer had visited 
the veteran in the hospital and reported that the veteran 
would probably not return to the unit.  The veteran later 
arrived back at the unit with a big cut on his nose.  The 
author noted that he could not remember any other details.

A VA orthopedic examination was afforded the veteran in May 
1999.  He related his in-service jeep accident to the 
examiner and asserted that he had injured his back during 
this accident.  Radiological studies of the veteran's lumbar 
spine found no evidence of fracture or dislocation.  While 
the lumbar spine did not show any subluxation, the cervical 
spine had two millimeters of subluxation of the C4 and C5 
vertebra.  There was degenerative changes, narrowing of the 
disc spaces, rotoscoliosis of the lumbar spine, and 
straightening of the lordotic curve in the cervical spine.  
The diagnoses were degenerative joint disease of the cervical 
and lumbosacral spines, and scoliosis of the thoracic spine.

The veteran also underwent a VA nasal examination in May 
1999.  The history of his in-service jeep accident was noted.  
A skull X-ray revealed slight thickening of the lining of the 
membrane of the ethmoid sinuses that was opined consistent 
with sinusitis.  The radiologist also noted a slight 
deviation of the nasal septum toward the left side which was 
opined may be congenital or a residual from an old trauma.  
On physical examination, there was a horizontal scar on the 
dorsal nose near the rhinion.  This examiner found a severely 
deviated septum that nearly touched the left lateral nasal 
wall.  The examiner's assessment was a nasal fracture 
sustained in military service with current complaints of left 
nasal obstruction and cosmetic deformity.  It was opined that 
the veteran's allergies made his nasal obstruction worse.

A VA neurological examination was also afforded the veteran 
in May 1999.  The report of this examination also noted the 
veteran's claimed in-service accident and intermittent 
headaches since this incident.  The diagnoses were normal 
neurological examination and chronic headaches most likely 
mixed cluster with migraine type.  

In a handwritten note apparently prepared by Danilo Enriquez, 
M.D., and received in October 1999, the physician reported 
that the veteran had chronic pain syndrome involving his 
cervical and lumbar spine.  The physician opined that it was 
within medical certainty that this pain syndrome was causally 
related to the veteran's in-service injury.


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1991).  The evidentiary threshold for a well-
grounded claim is low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000). 

For a claim for service connection to be well grounded, there 
must be competent evidence of (1) a current disability in the 
form of a medical diagnosis, (2) incurrence or aggravation of 
a disease or injury in service in the form of lay or medical 
evidence, and (3) a nexus between the in-service injury or 
disease and the current disability in the form of medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Alternatively, a claim may be well grounded under the 
provisions of 38 C.F.R. § 3.303.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the case law of the 
United States Court of Appeals for Veterans Claims (formerly, 
the United States Court of Veterans Appeals) (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

A.  Service Connection for Residuals of a Nose Fracture

Initially, the Board notes that many of the veteran's medical 
records were presumably destroyed in a fire at the NPRC in 
the early 1970s, and that attempts to obtain alternate 
records have not been successful.   Thus, there is no medical 
record of the in-service injuries the veteran allegedly 
sustained in June 1943.  However, the record includes a 
contemporaneous personnel record and a lay statement from a 
fellow servicemember that verify that such an accident, in 
fact, took place.  Further, the veteran's available service 
records indicate that he had combat service.  

Thus, considering the provisions of 38 U.S.C.A. § 1154(b), 
and resolving any doubt in the veteran's favor, the Board 
finds that the jeep accident occurred in June 1943 as 
alleged, and accepts the veteran's assertions as to injuries 
sustained therein, to include a nose fracture.

The Board also finds that the claim for service connection 
for residuals of a fractured nose is plausible.  In this 
regard, the Board notes that he has presented evidence of an 
in-service injury to the nose, and the record includes 
current medical findings of a deviated septum with an 
obstructed left nasal passage, scar and sinusitis.  The Board 
also finds that, by discussing the aforementioned conditions 
in her report, and concluding that report with an assessment 
of "nasal fracture sustained in military service," the May 
1999 examiner appears to suggest a nexus between the 
conditions cited therein and the nose fracture in service.  
This evidence is sufficient to render the claim, at least, 
plausible, and, hence, well grounded.

As will be discussed in greater detail in the REMAND below, 
additional development of this issue is necessary.




B.  Service Connection for Headaches

As noted above, the Board has conceded that the veteran's 
sustained injuries in a jeep accident during military 
service.  He has claimed that this accident resulted in a 
concussion and loss of consciousness.  The veteran alleged 
that he has suffered with intermittent symptoms of headaches.  
He has contended that this problem is the result of his in-
service injuries.

In this case, however, there is no medical evidence or 
opinion that any current headaches, or headache disorder, is 
the result of any incident of service, to include his alleged 
head injury in June 1943.  Despite his assertions, which were 
considered by VA examiners in May 1999, no examiner diagnosed 
headaches as a residual of any head injury.  At that time, 
there was no radiological evidence of an injury to the skull 
except for a deviated septum.  His neurological examination 
was found to be normal and his headaches were characterized 
as migraines.  Further, the veteran has not provided, nor 
indicated the existence of, any medical opinion establishing 
a nexus between the veteran's current headaches and service.  

While the veteran is competent to present evidence of injury, 
and his current symptomatology, as a layperson without 
medical training and expertise, he is not competent to either 
diagnosis a condition or to provide an opinion as to the 
etiology of a disorder; hence, his contentions in this regard 
have no probative value.  See Zang v. Brown, 8 Vet. App. 246 
(1995); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Thus, even 
accepting as credible (for purposes of the well-grounded 
analysis) his claim of continuing to experience the same, or 
similar symptoms since service, the claim is still not 
plausible in the absence of an opinion linking the veteran's 
in- and post-service symptomatology to a current disorder.  
See Voerth v. West, 13 Vet. App. 314 (1999) (A claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In the absence of competent medical evidence of a nexus 
between a current headache disorder and the veteran's 
military service, the veteran's claim is not well grounded 
under either the Caluza or Savage tests, referred to above.  
As there is no duty to assist, under the provisions of 
38 U.S.C.A. § 5107(a) (West 1991), for a claim that is not 
well grounded, VA is prohibited from assisting the veteran in 
the further development of his current claim.  See Morton v. 
West, 12 Vet. App. 477 (1999).  

Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  Specifically, the veteran testified in May 1999 that 
he had been treated by at least two different private 
physicians soon after his separation from the military.  
However, after discussing in detail his unsuccessful attempts 
to obtain these records, he reported that these physicians 
were now dead and their records unavailable.  Even if these 
records were available, he never indicated that they would 
contain an objective opinion linking any disorders treated 
(specifically, his headaches) with any incident of his 
military service.

As the RO has denied this claim as not well grounded, there 
clearly is no prejudice to the veteran in the Board denying 
the claim on the same basis.  Moreover, as clearly reflected 
in the March 1999 Statement of the Case, the veteran has been 
informed of the well-grounded claim criteria, and the basis 
for the denial of his claim has been explained.  Thus, the 
Board finds that any duty to inform him of the evidence 
needed to support his claim is met.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Likewise, VA's heightened duty to explain its findings in 
cases where service medical records may be missing also has 
been met.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  



C.  Service Connection for a Cervical and Lumbar Spine 
Disability

The Board finds that the veteran's claim of entitlement to 
service connection for a back disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  In this case, 
the Board has accepted the veteran's assertions that he 
sustained a back injury during his in-service jeep accident.  
Moreover, in recent years, the veteran has submitted private 
medical opinions-specifically, from Drs. Schofield, Kapoor, 
and Enriquez-suggesting at least the possibility of a nexus 
between the veteran's claimed in-service back injury and 
current disability affecting his lumbar and cervical spine.  
On this evidence, the Board finds that the claim service 
connection for cervical and lumbar spine disability is, at 
least, plausible, and, hence, well grounded.  

As will be discussed in greater detail in the REMAND below, 
additional development of this issue is necessary.


ORDER

The veteran's claim for service connection for residuals of a 
nose fracture is well grounded; to that extent only, the 
appeal is granted.

In the absence of evidence of a well-grounded claim for 
service connection for headaches, this claim is denied.

The veteran's claim for service connection for a back 
disability is well grounded; to that extent only, the appeal 
is allowed.


REMAND

Since the veteran's claims for service connection for 
residuals of a fracture nose and a back disability have been 
found to be well grounded, VA has a 's statutory duty to 
assist in developing the facts pertinent to the claims.  38 
U.S.C.A. § 5107(a) (West 1991).  

As noted above, the May 1999 nasal examiner appears to 
indicate that the current conditions addressed in her report 
may be the residuals of an in-service nasal fracture.  
However, the Board finds that a more definitive opinion, with 
respect to each condition identified in here report, is 
warranted.  

Moreover, while the record includes a private medical 
opinions establishing at least a possible nexus between 
current cervical and lumbar spine disability (chronic pain 
syndrome and degenerative joint disease of the spine), the 
basis for those opinions is unknown, and it is unclear 
whether each examiner had access to any of the veteran's 
medical records in rendering the opinion.   Under these 
circumstances, the Board finds that a medical opinion based 
on comprehensive examination of the veteran and review of his 
claims file is needed to resolve the issue of whether any 
current cervical and lumbosacral spine disability had its 
origins in service.  

Prior to obtaining the medical opinions noted above, the RO 
should obtain and associate with the record outstanding 
records of pertinent medical treatment from the Pittsburgh VA 
Medical Center (VAMC); from Drs. Schofield, Kapoor, and 
Enriquez; as well as any other source or facility identified 
by the veteran.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all records of 
treatment pertaining to conditions 
involving the veteran's nose and back 
from the Pittsburgh VAMC; from Drs. 
Schofield, Kapoor, and Enriquez; as well 
as any other source or facility 
identified by the veteran.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After all available records received 
pursuant to the development requested in 
paragraph 1 have been associated with the 
claims file, the RO should return the 
claims file to the VA physician who 
conducted the veteran's nasal examination 
in May 1999.  After a comprehensive 
review of the claims file, to 
specifically include her examination 
report, the physician should render 
opinion as to whether, with respect to 
each condition referred to therein (a 
deviated septum with an obstructed left 
nasal passage, a scar on the nose, and 
sinusitis), the disability is at least as 
likely as not a residual of the veteran's 
in-service nose fracture.  The complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

If necessary, the veteran should undergo 
further examination to obtain the 
requested opinions.  If so, the 
examination should comport with the 
instructions noted below, and the 
examiner should offer opinions on the 
questions posed above.

2.  After all available records received 
pursuant to the development requested in 
paragraph 1 have been associated with the 
claims file, the RO should schedule the 
veteran for an appropriate VA examination 
to obtain an opinion as to the etiology 
of current disability of the cervical and 
lumbosacral spine.  It is imperative that 
the veteran's entire claims folder, to 
include a complete copy of this REMAND, 
be provided to, and be reviewed by, the 
examiner in connection with the 
examination.  Any testing or 
consultation(s) deemed necessary by the 
examiner should be accomplished, and all 
clinical findings should be reported in 
detail.

Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion, whether, with 
respect to each cervical and lumbar spine 
disability diagnosed, it is at least as 
likely as not that the disability is a 
residual of the veteran's in-service back 
injury.  In rendering such opinions, the 
examiner should specifically address the 
statements of Drs. Schofield, Kapoor, and 
Enriquez that are of record.  All 
findings, opinions, and the bases 
therefor should be set forth in a 
typewritten report.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include an opinion addressing all 
questions posed above, appropriate 
corrective action is to be implemented.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the issue of service 
connection for a back disability.  Such 
adjudication should be accomplished on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

5.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for additional appellate 
consideration. 

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



